Exhibit 10.5

EXECUTIVE TERMINATION AGREEMENT, dated as of September 10, 2007 (the “Effective
Date”), between MILLIPORE CORPORATION, a Massachusetts corporation with offices
at 290 Concord Road, Billerica, Massachusetts 01821 (the “Company”), and Charles
F. Wagner, Jr. (the “Executive”).

WHEREAS the Executive is an officer and key member of the Company’s management;

WHEREAS the Company believes that it is in its best interests, as well as those
of its stockholders, to assure the continuity of management in general and the
Executive in particular, for a fixed period of time in the event of an actual or
threatened change of control of the Company and whether or not such change of
control is determined by the Board of Directors of the Company (the “Board”) to
be in the best interest of its stockholders;

WHEREAS this Agreement is not intended to alter materially the compensation,
benefits or terms of employment that the Executive could reasonably expect in
the absence of a change in control of the Company, but is intended to encourage
and reward the Executive’s compliance with the wishes of the Board whatever they
may be in the event that a change of control occurs or is threatened; and

WHEREAS this Agreement supersedes and replaces the previous the Executive
Termination Agreement between the Executive and the Company dated November 18,
2003.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

Term of this Agreement; Defined Terms.

SECTION 1.01. The term of this Agreement (such term as it may be extended is
herein referred to as the “Term”) shall be for a period commencing on the date
first written above and ending on March 1, 2011, provided that the Term may be
extended by action of the Committee effective as of each March 1st beginning in
2009 as part of its annual compensation review so that the then remaining Term
is three years. Notwithstanding any such notice, the Term shall not expire
before the second anniversary of a Change of Control that occurs prior to
expiration of the Term. Definitions of capitalized terms used in this Agreement
are provided in Exhibit A to this Agreement.

ARTICLE II

The Company’s Covenants Summarized

SECTION 2.01. In order to induce the Executive to remain in the employ of the
Company and in consideration of the Executive’s covenants set forth in Article
III, the Company agrees, under the conditions described herein, to provide the
Executive with the payments and

 

-1-



--------------------------------------------------------------------------------

benefits described in this Agreement in the event the Executive’s employment
with the Company is terminated following a Change of Control. No amount or
benefit shall be payable under this Agreement unless there shall have been (or,
under the terms hereof, there shall be deemed to have been) a termination of the
Executive’s employment with the Company following a Change of Control.

ARTICLE III

The Executive’s Employment Obligations

SECTION 3.01. If an Impending Change of Control should occur while the Executive
is employed by the Company, the Executive agrees to remain in the employ of the
Company for at least the Period of Employment in the position and with the
duties and responsibilities in effect immediately prior to the Impending Change
of Control, with such changes therein as may from time to time be made by the
Board and upon the other terms and conditions hereinafter stated, provided that
the foregoing shall not prevent the Executive from terminating the Executive’s
employment for Good Reason.

SECTION 3.02. The Executive agrees that during the Period of Employment and
prior to any Change of Control, subject to the Executive’s fiduciary duties to
the Company and its stockholders, the Executive will exercise the Executive’s
best efforts to bring about whatever result the Board determines to be in the
best interests of the Company and its stockholders relative to any Impending
Change of Control, (i.e., to help resist any such Change of Control if the Board
determines that to be in the best interests of the Company and its stockholders,
and to bring about such Change of Control if the Board determines that to be the
preferable alternative). The Executive agrees to use the Executive’s best
efforts at and after the occurrence of a Change of Control to effect an orderly
and beneficial transfer of control to the party or parties comprising the new
control group.

SECTION 3.03. Nothing in this Agreement shall be deemed to prevent the Executive
from remaining in the employ of the Company or any successor beyond the Period
of Employment either on the terms and conditions set forth herein or on others
that may be mutually agreed upon.

ARTICLE IV

Compensation Other Than Severance Payments

SECTION 4.01. Following a Change of Control, during any period that the
Executive fails to perform the Executive’s full-time duties with the Company as
a result of Disability, the Executive shall be compensated as provided pursuant
to the terms of the Company’s short- and long-term disability plans as in effect
as of immediately prior to a Change of Control or, if more favorable, as of any
time thereafter, together with all other compensation and benefits payable to
the Executive pursuant to the terms of any compensation or benefit plan, program
or arrangement maintained by the Company during such period.

SECTION 4.02. If the Executive’s employment shall be terminated for any reason
following a Change of Control, the Company shall pay the Executive’s full salary
to the

 

-2-



--------------------------------------------------------------------------------

Executive through the Date of Termination at the rate in effect at the time the
Notice of Termination is given, together with all other compensation and
benefits payable to the Executive through the Date of Termination (including,
without limitation, all incentive compensation amounts owed the Executive for a
completed calendar year to the extent not yet then paid but excluding any annual
bonus for the year in which the Date of Termination occurs unless specifically
provided for in Section 5.03 of this Agreement) under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
during such period.

SECTION 4.03. If the Executive’s employment shall be terminated for any reason
following a Change of Control, the Company shall pay the Executive, subject to
Section 5.01, such normal post-termination compensation and benefits as may be
provided by the Company’s retirement, insurance and other compensation or
benefit plans, programs and arrangements, as in effect as of immediately prior
to a Change of Control or, if more favorable, as of any time thereafter.

ARTICLE V

Severance Payments

SECTION 5.01. In lieu of any other severance compensation or benefits to which
the Executive may otherwise be entitled under any plan, program, policy or
arrangement of the Company, the Severance Agreement or any other agreement
between the Executive and the Company (which compensation and benefits the
Executive hereby expressly waives to the extent the Executive receives the
compensation and benefits provided for hereunder), the Company shall pay the
Executive, in addition to the payments and benefits described in Article IV, the
payments described in this Article V (the “Severance Payments”) upon the
termination of the Executive’s employment within two years following a Change of
Control, unless such termination is (a) by the Company for Cause or due to the
Executive’s Disability, (b) by reason of the Executive’s death, or (c) by the
Executive without Good Reason. The Executive’s employment shall be deemed to
have been terminated following a Change of Control by the Company without Cause
or by the Executive with Good Reason if (i) the Executive is requested by the
Company to terminate the Executive’s employment after a Change of Control,
(ii) the Executive’s employment is terminated prior to a Change of Control
without Cause at the direction of a person or entity who has entered into an
agreement with the Company the consummation of which will constitute a Change of
Control or (iii) if the Executive terminates the Executive’s employment prior to
a Change of Control with Good Reason (determined by treating an Impending Change
of Control as a Change of Control in applying the definition of Good Reason) if
the circumstance or event which constitutes Good Reason occurs at the direction
of such person or entity. Any termination of Executive’s employment in respect
of which the Executive is entitled to Severance Payments is referred to as a
“Qualifying Termination”.

SECTION 5.02. In the event of a Qualifying Termination, the Company shall
provide the Executive with a lump sum severance payment in an amount equal to
two times the sum of (a) the Executive’s then current base salary (without
regard to any reduction that gave rise to Good Reason) plus (b) the greater of
(i) the average bonus earned by the Executive in respect of the three most
recently completed calendar years prior to the Qualifying Termination and
(ii) the Executive’s target annual bonus (without regard to any reduction that
gave rise to Good Reason) for the year in which the Qualifying Termination
occurs six months and a day after a Qualifying Termination.

 

-3-



--------------------------------------------------------------------------------

SECTION 5.03. In the event of a Qualifying Termination, the Company shall pay
the Executive a lump sum cash amount equal to the Executive’s target annual
bonus (without regard to any reduction that gave rise to Good Reason) for the
year in which the Qualifying Termination occurs, multiplied by a fraction, the
numerator of which is the number of days elapsed in such year through the date
of termination, and the denominator of which is 365, payable six months and a
day following the Qualifying Termination.

SECTION 5.04. In the event of a Qualifying Termination, the Executive and the
Executive’s family shall receive continued provision of the Company’s standard
group employee insurance coverages (e.g. health, dental, disability, and life),
as elected by the Executive and as in effect as of immediately prior to a Change
of Control or, if more favorable, as of any time thereafter, for a period (the
“Company-Paid Coverage Period”) that commences upon the Qualifying Termination
and ends upon the earlier of (i) the expiration of two years thereafter, or
(ii) the date that the Executive becomes covered under another employer’s group
health, dental, disability or life insurance plans that provide the Executive
with benefits not less favorable than those being provided to the Executive and
the Executive’s family members as of immediately prior to a Change of Control
or, if more favorable, as of any time thereafter; provided, however, that if the
continuation of any or all of such insurance coverages are not permitted under
the terms of the Company’s group insurance plans, the Company shall arrange for
the provision of substantially equivalent insurance coverages to be provided
under alternative plans or arrangements that provide such coverages on
substantially the same terms and at a cost to the Executive that is not greater
than that incurred by the Executive (determined on an after-tax basis)
immediately prior to a Change of Control or, if more favorable, at any time
thereafter. Notwithstanding the foregoing, in the event any such coverage is
unavailable or otherwise commercially impracticable, the Company may (but is not
required to) satisfy its obligation under this Section 3.01(b) by paying to the
Executive the cost of such coverage if it were available, as determined in good
faith by the Company. For purposes of Title X of the Consolidated Budget
Reconciliation Act of 1985 (“COBRA”), the date of the “qualifying event” for the
Executive and the Executive’s family members shall be the date of the
Executive’s employment termination; provided, however, that such date shall be
the date on which the Executive loses coverage if the applicable group health
plan provides for such treatment. To the extent any medical, dental,
prescription drug, or other health benefits (collectively, the “Medical
Benefits”) that may be required to be provided by the Company during the
Company-Paid Coverage Period that are provided under a so-called “self-insured”
benefit plan which is subject to Section 105(h) of the Code shall be structured
so that on or about the first day of each month for which coverage is to be
provided the Company shall pay to the Executive an amount in cash sufficient
(taking into account applicable taxes) to cover the applicable premium for the
Medical Benefits coverage for that month. The Executive’s premium payments to
the Company for Medical Benefits shall be due on the last day of the month to
which the coverage relates. The parties intend that the first 18 months of
Medical Benefits coverage shall be exempt from the application of Section 409A,
and that any remaining payments by the Company for Medical Benefits shall be
considered in compliance with Section 409A.

 

-4-



--------------------------------------------------------------------------------

ARTICLE VI

Treatment of Stock Awards on and after a Change of Control

SECTION 6.01. The vesting of the Executive’s Stock Awards shall be accelerated
solely by reason of a Change of Control only if the surviving corporation or
acquiring corporation following a Change of Control refuses to assume or
continue the Executive’s Stock Awards or to substitute similar Stock Awards for
those outstanding immediately prior to the Change of Control. If the Executive’s
Stock Awards are so continued, assumed or substituted and at any time after the
Change of Control the Executive’s employment is terminated by the Company
without Cause or the Executive for Good Reason, then the vesting and
exercisability of all unvested Stock Awards held by the Executive shall be
accelerated in full and any reacquisition rights held by the Company with
respect to a Stock Award shall lapse in full, in each case, upon such
termination. By signing this Agreement, the Executive waives any greater rights
to accelerated vesting with respect to the Stock Awards that the Executive may
currently have under any plan, agreement, arrangement or policy (written or
unwritten) with the Company or any of its subsidiaries or affiliates, and agrees
to cooperate with the Company in executing amendments or consents to further the
intent and purposes of this Section 6.01. Enforcement of the terms of this
Section 6.01 shall survive termination of this Executive Termination Agreement.

ARTICLE VII

Conditions to Severance Benefits and Accelerated Vesting of Stock Awards

SECTION 7.01. The Executive’s entitlement to receive the Severance Payments and
accelerated vesting of Stock Awards under Section 6.01 due to a Qualifying
Termination shall be conditioned upon the Executive having complied to the best
of the Executive’s abilities with the commitments contained in Sections 3.01 and
3.02 and the conditions set forth in Section 7.02. In the event of a Qualifying
Termination, the Executive shall be deemed to have so complied if the Executive
shall have complied to the best of the Executive’s abilities with the
requirements of those Sections until the time of the Executive’s discharge or
resignation.

SECTION 7.02. Conditions. Severance Payments and accelerated vesting of Stock
Awards under Section 6.01 are subject to the Executive’s:

(a) compliance with the provisions of Article IX hereof and Article V of the
Severance Agreement;

(b) delivery to the Company of an executed Agreement and General Release (the
“General Release”), which shall be executed substantially in the form attached
hereto as Exhibit B (with such changes therein or additions thereto as needed
under then applicable law to give effect to its intent and purpose) within 21
days of presentation thereof by the Company to the Executive; and

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.

 

-5-



--------------------------------------------------------------------------------

SECTION 7.03. If the Executive fails to materially comply with any obligation or
covenant under Section 5.02 of the Severance Agreement or is subsequently
determined to have terminated employment for Cause under Section 11.02 below,
the Company’s obligations to make any additional payments or provide any
additional benefits or other rights or entitlements to Executive pursuant to any
provision of this Agreement shall immediately cease and Executive shall be
required to immediately repay to the Company all amounts theretofore paid or
otherwise provided to Executive pursuant to Sections 5.02 and 5.03 of this
Executive Termination Agreement. The Company may recover amounts under this
Section 7.03 by set-off from any amounts otherwise due to Executive under any
other plan, program or arrangement if the Executive fails to make any required
repayment within 15 business days after written demand to the Executive.

ARTICLE VIII

Section 4999 Excise Tax

SECTION 8.01. If any payments, rights or benefits (whether pursuant to the terms
of this Executive Termination Agreement or any other plan, arrangement or
agreement of Executive with the Company or with any person affiliated with the
Company and whether or not the Executive’s employment has then terminated (the
“Payments”)) received or to be received by Executive will be subject to the tax
(the “Excise Tax”) imposed by Section 4999 of the Code (or any similar tax that
may hereafter be imposed), then the Company shall pay to Executive an amount in
addition to the Payments (the “Gross-Up Payment”) as calculated below. The Gross
Up Payment shall be in an amount such that, after deduction of any Excise Tax on
the Payments and any federal, state and local income and employment tax and
Excise Tax on the Gross Up Payment, but before deduction for any federal, state
or local income and employment tax on the Payments, the net amount retained by
the Executive shall be equal to the Payments.

SECTION 8.02. The process for calculating the Excise Tax, determining the amount
of any Gross-Up Payment and other procedures relating to this Article VIII are
set forth in Exhibit C attached hereto. For purposes of making the
determinations and calculations required herein, the Consultant may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code, provided that the Consultant shall make such
determinations and calculations on the basis of “substantial authority” (within
the meaning of Section 6662 of the Code) and shall provide opinions to that
effect to both the Company and Executive.

ARTICLE IX

Post-Employment Obligations

SECTION 9.01. As an inducement to the Company to provide the payments and
benefits to the Executive hereunder, the Executive acknowledges and agrees that
in the event that the Executive’s employment is terminated by reason of a
Qualifying Termination, the Executive shall be subject to the provisions set
forth in Article V of the Severance Agreement, in the same manner as if his
employment had terminated prior to a Change of Control and Executive had
received severance benefits under such Severance Agreement. For avoidance of
doubt, this Article IX shall survive termination of this Executive Termination
Agreement.

 

-6-



--------------------------------------------------------------------------------

ARTICLE X

Successors; Binding Agreement

SECTION 10.01. In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Executive Termination Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Executive Termination Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change of Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

SECTION 10.02. This Executive Termination Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

ARTICLE XI

Termination Procedures

SECTION 11.01. Notice of Termination. After a Change of Control, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Article XI hereof.

SECTION 11.02. Termination of Employment for Cause. Any termination of
employment for Cause shall be made by written notice setting forth in detail all
acts or omissions upon which the Board is relying for such termination.

SECTION 11.03. Dispute Concerning Termination. If the party receiving the Notice
of Termination notifies the other party within thirty (30) days after the date
such Notice of Termination is given that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of a court of competent jurisdiction (which is
not appealable or with respect to which the time for appeal therefrom has
expired and no appeal has been perfected); provided, however, that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. The Company shall continue to

 

-7-



--------------------------------------------------------------------------------

pay the Executive the Executive’s full compensation in effect when the notice
giving rise to the dispute was given and continue the Executive as a participant
in all compensation, benefit and insurance plans in which the Executive
participated when the Notice of Termination was given (without regard to any
reductions that gave rise to Good Reason) until the dispute is finally resolved
in accordance with this Section. Amounts paid under this Section are in addition
to all other amounts due under this Agreement and shall not be offset against or
reduce any other amounts due under this Agreement. In addition, for purposes of
determining whether any Qualifying Termination has occurred, the date a Notice
of Termination is given pursuant to this Section shall be deemed the date of the
Executive’s Qualifying Termination.

ARTICLE XII

Notices

SECTION 12.01. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the address (or to the facsimile number) shown on the
records of the Company.

To the Company:

Millipore Corporation

290 Concord Road

Billerica, MA 01821

Attention: Clerk

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

ARTICLE XIII

Legal Fees and Expenses

SECTION 13.01. The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive in good faith as a result of a termination of
employment which entitles the Executive to the Severance Payments (including all
such fees and expenses, if any, incurred in disputing any such termination) or
in seeking in good faith to obtain or enforce any benefit or right provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.

 

-8-



--------------------------------------------------------------------------------

ARTICLE XIV

No Mitigation and No Offset

SECTION 14.01. The amounts payable to the Executive hereunder shall be
absolutely owing, and not subject to reduction or mitigation as a result of
employment by the Executive elsewhere after the Executive’s employment with the
Company is terminated.

SECTION 14.02. There shall be no right of set-off or counterclaim in respect of
any claim, debt or obligation against any payments to the Executive, the
Executive’s dependents, beneficiaries or estate, provided for in this Agreement.

ARTICLE XV

Amendment or Modification; Waiver

SECTION 15.01. No provision of this Agreement may be amended, modified or waived
unless such amendment, modification or waiver shall be authorized by the Board
or any authorized committee of the Board and shall be agreed to in writing,
signed by the Executive and by an officer of the Company thereunto duly
authorized; provided, however, that either the Board or the Committee may amend
this Agreement at any time as necessary to comply with applicable laws and
regulations without the Executive’s written consent prior to a Change of
Control; provided, further, however, that (1) the Company’s unilateral power to
amend this Agreement shall be limited to technical, ministerial, and regulatory
requirements generally applicable to all public company officers, and (2) no
such amendment would constitute Good Reason as presently defined by this
Agreement. Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a subsequent breach of such condition or provision
or a waiver of a similar or dissimilar provision or condition at the same time
or at any prior or subsequent time.

ARTICLE XVI

Governing Law; Submission to Jurisdiction

SECTION 16.01. The validity, interpretation, construction performance and
enforcement of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts without giving effect to the principles of conflict of laws
thereof.

SECTION 16.02. (a) Except as otherwise specifically provided herein, the
Executive and the Company each hereby irrevocably submits to the exclusive
jurisdiction of federal and state courts in the Commonwealth of Massachusetts
with respect to any disputes or controversies arising out of or relating to this
Agreement. The parties undertake not to commence any suit, action or proceeding
arising out of or relating to this Agreement in a forum other than a forum
described in this Section 16.02(a); provided, however, that nothing herein shall
preclude the Company from bringing any suit, action or proceeding in any other
court for the purposes of enforcing any judgment obtained by the Company and, in
such event, the Executive hereby irrevocably submits to the jurisdiction of such
other court.

 

-9-



--------------------------------------------------------------------------------

(b) The agreement of the parties to the forum described in Section 16.02(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 16.02(a), and
each party agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 16.02(a) shall be conclusive and binding
upon the parties and may be enforced in any other jurisdiction.

(c) Each party hereto irrevocably consents to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Article XII.

ARTICLE XVII

General Provisions

SECTION 17.01. The Company and the Executive intend that the benefits and
payments described in this Agreement shall comply with, or be exempt from, the
requirements of Section 409A of the Code (“Section 409A”). The Company shall in
no event be obligated to indemnify the Executive for any taxes or interest that
may be assessed by the IRS pursuant to Section 409A of the Code.

SECTION 17.02. This Executive Termination Agreement shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.

SECTION 17.03. No right or interest to or in any payments shall be assignable by
the Executive; provided, however, that this provision shall not preclude the
Executive from designating one or more beneficiaries to receive any amount that
may be payable after the Executive’s death and shall not preclude the legal
representative of the Executive’s estate from assigning any right hereunder to
the person or persons entitled thereto under the Executive’s will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to the Executive’s estate.

SECTION 17.04. No right, benefit or interest hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.

 

-10-



--------------------------------------------------------------------------------

SECTION 17.05. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect to the
fullest extent permitted by law. The Executive agrees that in the event that any
court of competent jurisdiction shall finally hold that any provision of this
Agreement (whether in whole or in part) is void or constitutes an unreasonable
restriction against the Executive, such provision shall not be rendered void but
shall be deemed to be modified to the minimum extent necessary to make such
provision enforceable for the longest duration and the greatest scope as such
court may determine constitutes a reasonable restriction under the
circumstances.

SECTION 17.06. This Agreement supersedes and replaces the Executive Termination
Agreement dated November 18, 2003 and any and all prior severance agreements
(but expressly excluding the Severance Agreement) between the Company and the
Executive entered into before the date of this Agreement (the “Prior
Agreements”). By signing this Agreement, the Executive acknowledges that the
Prior Agreements are terminated and cancelled, and releases and discharges the
Company from any and all obligations and liabilities heretofore or now existing
under or by virtue of such Prior Agreements, it being the intention of the
parties hereto that this Agreement effective immediately shall supersede and be
in lieu of the Prior Agreements. By signing this Agreement, the Executive
further acknowledges that this Executive Termination Agreement shall supersede
and replace any rights the Executive may have had to an enhancement of any
supplemental retirement benefits under the Supplemental Retirement Savings Plan
for Key Employees of Millipore Corporation on a termination of the Executive’s
employment. It is specifically acknowledged by the Company that this Agreement
does not supersede the Severance Agreement.

SECTION 17.07. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local, foreign or other taxes as are required to
be withheld pursuant to any applicable law or regulation.

SECTION 17.08. The headings of this Agreement are inserted for convenience only
and neither constitute a part of this Agreement nor affect in any way the
meaning or interpretation of this Agreement. When a reference in this Agreement
is made to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement. If there is any inconsistency
between this Executive Termination Agreement and any other agreement (including
but not limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Executive Termination Agreement shall control
over such Other Provision.

SECTION 17.09. This Executive Termination Agreement may be executed in one or
more counterparts (including via facsimile), each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.

 

-11-



--------------------------------------------------------------------------------

SECTION 17.10. The language used in this Executive Termination Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto. Neither the Executive nor the Company shall be entitled to any
presumption in connection with any determination made hereunder in connection
with any arbitration, judicial or administrative proceeding relating to or
arising under this Agreement.

SECTION 17.11. The Executive represents and warrants to the Company that the
Executive has the legal right to enter into this Executive Termination Agreement
and to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Executive Termination Agreement or performing
all of the Executive’s obligations hereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MILLIPORE CORPORATION By:  

/s/ Martin D. Madaus

Name:   Martin D. Madaus Title:   President and Chief Executive Officer

/s/ Charles F. Wagner, Jr.

Charles F. Wagner, Jr. Date: 9/10/07

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Cause” means any of the following:

(a) repeated and documented failure or refusal, without proper legal cause, to
perform the duties and responsibilities of the Executive’s position;

(b) the Executive’s conviction, indictment or entering into a guilty plea or a
plea of no contest (or their procedural equivalent) for any felony or other
crime with respect to which imprisonment is reasonably likely;

(c) the Executive’s misappropriation or embezzlement of funds or property
belonging to the Company;

(d) the appropriation (or attempted appropriation) of a material business
opportunity of the Company, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Company;

(e) the Executive’s engaging in activities that constitute a material breach or
violation of any of the terms of this Agreement or Employee Code of Conduct
(including its Rules of Conduct) dated as of October 26, 2006, and as may be
awarded from time to time;

(f) chronic absenteeism not caused by Disability;

(g) engaging in sexual harassment in violation of applicable federal, state or
local laws or the Company’s employment policies; or

(h) controlled substance abuse, alcoholism or drug addiction that interferes
with or affects the Executive’s responsibilities to the Company or that reflects
negatively upon the Company’s integrity or reputation.

The Executive shall have a reasonable period of time (but in no event less than
15 days) to cure any material breach described in paragraph (e) above; provided,
however, that the Board shall not be required to provide the Executive an
opportunity to cure a material breach under paragraph (e) above if it reasonably
determines that such breach is not capable of being cured. Cause does not
include any act or omission of which any member of the Board who is not a party
to such act or omission has had actual knowledge for at least six (6) months.
Any notice to terminate the Executive employment for Cause must state that the
Board finds in good faith that (1) the Executive is guilty of conduct
constituting Cause, specifying the details of such conduct, and (2) solely with
respect to a material breach under paragraph (e), that either (x) the Executive
failed to timely cure such breach to the Board’s reasonable satisfaction, or
(y) such breach was not capable of being cured.

 

-13-



--------------------------------------------------------------------------------

“Change of Control” shall mean the first to occur of the following events,
provided that such event is not a Management Buyout:

(a) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (a) shall not be deemed to be a Change of
Control if such event results from any of the following: (i) the acquisition of
Company Voting Securities by the Company or any of its subsidiaries, (ii) the
acquisition of Company Voting Securities by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, (iii) the acquisition of Company Voting Securities by any
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (c) below);

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof, whose election or nomination for election was endorsed (either by a
specific vote or by approval of the proxy statement of the Company in which such
individual is named as a nominee for director, without written objection to such
nomination) by a vote of at least a majority of the directors who were, as of
the date of such approval, Incumbent Directors, shall be an Incumbent Director;
provided, however, that no individual initially appointed, elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be an Incumbent Director; or

(c) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (i) the Company or (ii) any of
its wholly owned subsidiaries pursuant to which, in the case of this clause
(ii), Company Voting Securities are issued or issuable (any event described in
the immediately preceding clause (i) or (ii), a “Reorganization”) or (iii) the
sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an affiliate of the Company (it being
understood that this clause (iii) will only be triggered upon a sale of assets
having a total gross fair market value equal to or more than 40% of the total
gross fair market value of all the Company’s assets immediately before such
acquisition) (a “Sale”), unless immediately following such Reorganization or
Sale: (A) more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (x) the entity resulting from such Reorganization, or the entity
which has acquired all or substantially all of the assets of the Company (in
either case, the “Surviving Entity”), or (y) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership of more than 50% of
the total

 

-14-



--------------------------------------------------------------------------------

voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”), is represented by Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Reorganization or Sale), (B) no person (other than
any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Entity or the Parent Entity) is or becomes the beneficial owner,
directly or indirectly, of 30% or more of the total voting power (in respect of
the election of directors, or similar officials in the case of an entity other
than a corporation) of the outstanding voting securities of the Parent Entity
(or, if there is no Parent Entity, the Surviving Entity) and (C) at least a
majority of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the approval by the Board of the
execution of the initial agreement providing for such Reorganization or Sale,
Incumbent Directors (any Reorganization or Sale which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, if any person becomes the beneficial owner of 30%
or more of the combined voting power of Company Voting Securities solely as a
result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding, such increased
amount shall be deemed not to result in a Change of Control; provided, however,
that if such person subsequently becomes the beneficial owner of additional
Company Voting Securities that increases the percentage of outstanding Company
Voting Securities beneficially owned by such person, a Change of Control shall
then be deemed to occur.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” means Millipore Corporation and, for purposes of the definition of
“Cause” shall include its subsidiaries and affiliates.

“Consultant” shall have the meaning set forth in Exhibit C of this Agreement.

“Date of Termination”, with respect to any purported termination of the
Executive’s employment after a Change of Control, means (a) if the Executive’s
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that the Executive has not returned to the performance of the
Executive’s duties on a full-time basis during such 30-day period), (b) if the
Executive’s employment is terminated by the Company for any reason other than
Disability or by the Executive for any reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company shall not be
less than 30 days, and in the case of a termination by the Executive shall not
be more than 60 days, respectively, from the date such Notice of Termination is
given) or (c) if the Executive dies, the Executive’s date of death (without any
requirement that a Notice of Termination be provided), subject in each case to
Section 11.02.

 

-15-



--------------------------------------------------------------------------------

“Disability” means if, for physical or mental reasons, the Executive is unable
to perform the Executive’s duties under this Agreement for 120 consecutive days,
or 180 days during any twelve-month period, as reasonably determined by the
Board.

“Excise Tax” shall mean any excise tax imposed under Section 4999 of the Code.

“Good Reason” shall mean the occurrence (without the Executive’s express written
consent) after a Change of Control of any one of the following acts by the
Company, or failures by the Company to act, unless such act or failure to act is
corrected in accordance with the procedures described below:

(a) the assignment to the Executive of any duties inconsistent with the
Executive’s status as Corporate Vice President and Chief Financial Officer of
the Company or a substantial diminution in the nature or status of the
Executive’s responsibilities from those in effect immediately prior to the
Change of Control (for the avoidance of doubt, a change in reporting
relationships shall not be considered a substantial diminution in the nature or
status of the Executive’s responsibilities);

(b) a reduction by the Company in the Executive’s annual base salary and/or the
level of the Executive’s target bonus under the Company’s annual bonus plan, in
each case as in effect as of immediately prior to a Change of Control or as the
same may be increased from time to time;

(c) the Company’s requiring the Executive to be based anywhere outside a fifty
mile radius of the Company’s offices at which the Executive is based as of
immediately prior to a Change of Control (or any subsequent location at which
the Executive has previously consented to be based) except for required travel
on the Company’s business to an extent that is not substantially greater than
the Executive’s business travel obligations as of immediately prior to a Change
of Control or, if more favorable, as of any time thereafter, or, in the event
the Executive consents to any such relocation of the Executive’s offices, the
failure by the Company to provide the Executive with all of the benefits of the
Company’s relocation policy, if any, as in effect as of immediately prior to a
Change of Control or, if more favorable as of any time thereafter;

(d) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation (for purposes of this paragraph (d), “current
compensation” shall mean the Executive’s annual base salary and the awards
earned pursuant to the Company’s annual bonus plan, in each case as in effect as
of immediately prior to a Change of Control or as the same may be increased from
time to time) or to pay to the Executive any portion of an installment of
deferred compensation under any deferred compensation program of the Company as
in effect as of immediately prior to a Change of Control or, if more favorable,
as of any time thereafter, within seven days of the date such compensation is
due;

(e) the failure by the Company to continue in effect any short-term and
long-term cash compensation and stock-based compensation plan in which the
Executive participates as of immediately prior to a Change of Control or, if
more favorable, as of any time thereafter, unless an equitable arrangement
(embodied in an ongoing substitute

 

-16-



--------------------------------------------------------------------------------

or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not less favorable, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants as existed as of immediately prior to a Change of
Control or, if more favorable, as of any time thereafter;

(f) the failure by the Company to continue to provide the Executive with
benefits no less favorable in the aggregate than those enjoyed by the Executive
under any of the Company’s life insurance, medical, health and accident, or
disability plans in which the Executive was participating as of immediately
prior to a Change of Control or, if more favorable, as of any time thereafter,
(ii) the taking of any action by the Company which would directly or indirectly
reduce any of such benefits or deprive the Executive of any fringe benefit
enjoyed by the Executive as of immediately prior to a Change of Control or, if
more favorable, as of any time thereafter, or (iii) the failure by the Company
to provide the Executive with the number of paid vacation days to which the
Executive is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect as of immediately
prior to a Change of Control or, if more favorable, as of any time thereafter;
provided, however that this paragraph shall not be construed to require the
Company to provide the Executive with a defined benefit pension plan if no such
plan is provided to similarly situated executive officers of the Company; or

(g) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 11.01, and, for purposes of this Agreement, no such purported
termination shall preclude the Executive from claiming Good Reason hereunder.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive will be deemed to have waived the Executive’s rights
relating to circumstances constituting Good Reason if the Executive has not
provided to the Company a written Notice of Termination within ninety (90) days
following the Executive’s knowledge of circumstances constituting Good Reason.
If the condition giving rise to Good Reason is capable of being corrected, the
Company shall have 30 days during which it may remedy the condition to the
reasonable satisfaction of the Executive.

“Gross-Up Payment” shall have the meaning set forth in Section 8.01 of this
Agreement.

“Impending Change of Control” means the occurrence of any event or circumstance
which gives rise to a threat or a likelihood of Change of Control, whether or
not supported or approved by the Company’s management or the Board, provided
that an Impending Change of Control shall be deemed to have occurred if:

(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change of Control;

 

-17-



--------------------------------------------------------------------------------

(b) the Company or any person (as defined for purposes of a Change of Control),
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control;

(c) any person (other than any person described in paragraph (a)(i), (ii) or
(iii) of the definition of a Change of Control) (i) who is the beneficial owner,
as of the date hereof, directly or indirectly, 15% or more of the combined
voting power of the Company Voting Securities, increases such person’s
beneficial ownership of Company Voting Securities or (ii) who beneficially owns,
as of the date hereof, directly or indirectly, less than 15% of the combined
voting power of the Company Voting Securities, becomes the beneficial owner of
15% or more of the combined voting power of the Company Voting Securities; or

(d) the Board adopts a resolution to the effect that, for purposes of this
Agreement, an Impending Change of Control has occurred.

Notwithstanding the foregoing, if any person becomes the beneficial owner of an
additional amount of the combined voting power of Company Voting Securities
solely as a result of the acquisition of Company Voting Securities by the
Company which reduces the number of Company Voting Securities outstanding, such
increased amount shall be deemed not to result in an Impending Change of
Control; provided, however, that if such person subsequently becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, an Impending Change of Control shall then be deemed to occur.

Any determination made by the Board that an event constituting an Impending
Change of Control has occurred shall be final and binding if such determination
is made by the Board in good faith.

“Management Buyout” shall mean an event or transaction which would otherwise
constitute a Change of Control (a “Transaction”) if, in connection with the
Transaction, the Executive, members of the Executive’s immediate family, and/or
the “Executive’s Affiliates” (as defined below) participate, directly or
beneficially, as an equity investor in, or have the option or right to acquire,
whether or not vested, equity interests of, the acquiring entity or any of its
Affiliates (the “Acquiror”) having a percentage interest therein greater than
three percent. For purposes of the preceding sentence, a party shall not be
deemed to have participated as an equity investor in the Acquiror by virtue of
(i) obtaining beneficial ownership of any equity interest in the Acquiror as a
result of the grant to the party of an incentive compensation award under one or
more incentive plans of the Acquiror (including, but not limited to, the
conversion in connection with the Transaction of incentive compensation awards
of the Company into incentive compensation awards of the Acquiror), on terms and
conditions substantially equivalent to those applicable to other employees of
the Company at a comparable level as such party immediately prior to the
Transaction, or at other peer group life science companies customarily
referenced as such in the Company’s proxy statement disclosures, after taking
into account normal differences attributable to job responsibilities, title and
the like, or (ii) obtaining beneficial ownership of any equity interest in the
Acquiror on terms and conditions substantially equivalent to those obtained in
the Transaction by all other shareholders of the Company or (iii) the party’s
interests in any tax-qualified defined benefit or defined contribution pension
or retirement plan in which such

 

-18-



--------------------------------------------------------------------------------

party or any family member is a participant or beneficiary. The “Executive’s
Affiliates “ at any time consist of any entity in which the Executive and/or
members of the Executive’s immediate family then own, directly or beneficially,
or have the option or right to acquire, whether or not vested, greater than 10%
of such entity’s equity interests, and all then current directors and executive
officers of the Company who are members of any group, that also includes the
Executive, a member of the Executive’s immediate family and/or any such entity,
in which the members have agreed to act together for the purpose of
participating in the Transaction. The Executive’s immediate family consists of
the Executive’s spouse, parents, children and grandchildren.

“Notice of Termination” shall mean a notice which indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated. A Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board (excluding the Executive for such purpose) at a meeting
of the Board which was called and held for the purpose of considering such
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the Executive’s conduct
constituted Cause, and specifying the particulars thereof in detail.

“Payments” shall have the meaning set forth in Section 8.01 of this Agreement.

“Period of Employment” shall mean the period beginning upon the occurrence of an
Impending Change of Control (or, if a Change of Control occurs prior to any
Impending Change of Control, upon a Change of Control) and ending at the close
of business on the 180th day subsequent to any Change of Control (or, if
earlier, the date on which the Board determines that there is no longer any
threat or likelihood of a Change of Control).

“Qualifying Termination” shall have the meaning given such term in Section 5.01,
For avoidance of doubt, a suspension of the Executive’s title and authority
while on administrative leave due to a reasonable belief that the Executive has
engaged in misconduct, whether or not the suspected misconduct constitutes Cause
for employment termination, shall not be considered a constructive termination
of employment.

“Severance Agreement” shall mean that certain Officer Severance Agreement, dated
as of the date hereof, between the Executive and the Company.

“Severance Payments” shall have the meaning given such term in Section 5.01.

“Stock Award” means stock options, restricted stock, stock appreciation rights,
phantom stock and any other similar award initially issued to the Executive
before, on or after the date of this Agreement but before a Change of Control
that has its value based on the Company’s common stock.

 

-19-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE AGREEMENT

AGREEMENT AND GENERAL RELEASE

Millipore Corporation, its affiliates, parents, subsidiaries, divisions,
successors and assigns in such capacity, and the current, future and former
employees, officers, directors, trustees and agents thereof (collectively
referred to throughout this Agreement as “Employer”), and
                                 (“Executive”), the Executive’s heirs,
executors, administrators, successors and assigns (collectively referred to
throughout this Agreement as “Employee”) agree:

1. Last Day of Employment. Executive’s last day of employment with Employer is
                            . In addition, effective as of DATE, Executive
resigns from the Executive’s position as                                  and
will not be eligible for any benefits or compensation after
                    , other than as specifically provided in Article IV, Article
V and Section 6.01 of the Executive Termination Agreement between Employer and
Executive dated                              (the “Executive Termination
Agreement”). The Executive further acknowledges and agrees that, after DATE, the
Executive will not represent the Executive as being a director, employee,
officer, trustee, agent or representative of Employer for any purpose. In
addition, effective as of DATE, Executive resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, Employer or any benefit plans of Employer. These
resignations will become irrevocable as set forth in Section 3 below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 7.02(b) of the Executive
Termination Agreement.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer’s                                         , and postmarked within
seven (7) calendar days of execution of this Agreement and General Release. This
Agreement and General Release shall not become effective or enforceable until
the revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in Boston, Massachusetts, then the revocation
period shall not expire until the next following day which is not a Saturday,
Sunday, or legal holiday.

4. General Release of Claim. Subject to the full satisfaction by the Employer of
its obligations under the Severance Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known and unknown, against Employer, Employee has, has ever had or may have as
of the date of execution of this Agreement and General Release, including, but
not limited to, any alleged violation of:

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

20



--------------------------------------------------------------------------------

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act of 1990;

 

  •  

The Worker Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the Commonwealth of Massachusetts;

 

  •  

Any other federal, state or local civil or human rights law or any other local
state or federal law, regulation or ordinance;

 

  •  

Any public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights to
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by Employer or under COBRA (the “Accrued Amounts”);
(ii) Employee’s rights under the provisions of the Executive Termination
Agreement which are intended to survive termination of employment; or (iii) the
Employee’s rights as a stockholder.

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum. Employee further affirms that the Executive has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except for the
Accrued Amounts. The Employee also affirms Executive has no known workplace
injuries.

 

-21-



--------------------------------------------------------------------------------

7. Cooperation; Return of Property. In accordance with Section 5.10 of the
Severance Agreement, Employee agrees to reasonably cooperate with Employer and
its counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during Executive’s employment in
which Executive was involved or of which Executive has knowledge. Employee
represents that Executive has complied with Section 5.08 of the Severance
Agreement regarding the return of property.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflict of laws provisions. In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.

9. No Admission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.

10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Executive
Termination Agreement which are intended to survive termination of the
Executive’s employment, such as under Article IX, shall survive and continue in
full force and effect. Employee acknowledges Executive has not relied on any
representations, promises, or agreements of any kind made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

 

-22-



--------------------------------------------------------------------------------

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
SEVERANCE AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

MILLIPORE CORPORATION By:  

 

Name:   [NAME] Title:  

 

Date:  

 

EXECUTIVE

 

Date:  

 

 

-23-



--------------------------------------------------------------------------------

EXHIBIT C

TAX GROSS-UP PAYMENT RULES AND PROCEDURES

1. Subject to Paragraph 3 below, all determinations required to be made under
Section 8.02 of this Agreement, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by an accounting firm
(the “Consultant”) selected in accordance with Paragraph 2 below. The Consultant
shall provide detailed supporting calculations both to the Company and Executive
within 15 business days of the event that results in the potential for an excise
tax liability for the Executive, which could include but is not limited to a
Change of Control and the subsequent vesting of any cash payments or awards, or
the Executive’s termination of employment, or such earlier time as is required
by the Company. The initial Gross-Up Payment, if any, as determined pursuant to
this Paragraph 1, shall be paid on the Executive’s behalf to the applicable
taxing authorities within five (5) days of the receipt of the Consultant’s
determination. If the Consultant determines that the Executive is not subject to
Excise Tax, it shall furnish the Executive with a written report indicating that
the Executive has substantial authority not to report any Excise Tax on the
Executive’s federal income tax return. Any determination by the Consultant shall
be binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Consultant hereunder, it is possible that Gross-Up Payments which will
not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Paragraph 3 below and
Executive thereafter is required to make a payment or additional payment of any
Excise Tax, the Consultant shall determine the amount of the Underpayment that
has occurred and any such Underpayment, increased by all applicable interest and
penalties associated with the Underpayment, shall be promptly paid by the
Company to or for the benefit of Executive. For purposes of determining the
amount of the Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rate of federal income taxation in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes on
earned income at the highest marginal rate of taxation in the state and locality
of Executive’s residence on the Date of Termination, (or the date of the Change
of Control if the Executive is subject to Excise Tax prior to the issuance of a
Notice of Termination) net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

2. The Consultant shall be a nationally recognized public accounting firm,
benefits consultant or law firm proposed by the Company and agreed upon by the
Executive. If Executive and the Company cannot agree on the firm to serve as the
Consultant within ten (10) days after the date on which the Company proposed to
Executive an entity to serve as the Consultant, then Executive and the Company
shall each select one and those two firms shall jointly select the entity to
serve as the Consultant within ten (10) days after being requested by the
Company and Executive to make such selection. The Company shall pay the
Consultant’s fee.

3. Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable,
but no later than fifteen (15)

 

-24-



--------------------------------------------------------------------------------

business days after Executive knows of such claim and the Executive shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the period ending on the date that any payment of taxes with
respect to such claim is due or the thirty day period following the date on
which Executive gives such notice to the Company, whichever period is shorter.
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order effectively to contest such claim, and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including attorneys fees and any additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Paragraph 3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect to such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax and income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other authority.

4. If, after the receipt by Executive of an amount advanced by the Company
pursuant to Paragraph 3 above, Executive becomes entitled to receive any refund
with respect to such claim, Executive shall (subject to the Company’s complying
with the requirements of Paragraph 3), promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).

5. Any Gross-Up Payment required to be paid hereunder shall be paid no later
than the end of the Executive’s taxable year next following the Executive’s
taxable year in which the Executive pays the Excise Tax to which the Gross-Up
Payment relates to the United States Internal Revenue Service or other
applicable taxing authority.

 

-25-